Citation Nr: 0924087	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to October 
1981.  He died in September 2005, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the RO in Waco, Texas 
that denied service connection for the cause of the Veteran's 
death (one basis for Dependency and Indemnity Compensation 
(DIC) benefits).  An RO hearing was held in September 2006.  
The appellant initially requested a Board hearing, but by a 
statement dated in December 2006, she withdrew her hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
appellant's claim.  

Initially, the Board notes that the RO has not provided 
adequate notice to the appellant regarding what information 
and evidence is needed to substantiate her claim for DIC 
benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Certain additional VCAA notice requirements may attach in the 
context of a claim for DIC benefits based on service 
connection for the cause of death.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Generally, section 5103(a) notice for 
a DIC case must include:  (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the claim on appeal.  Thus, on remand the RO/AMC should 
provide corrective notice.

The Veteran died in September 2005, at Darnall Army Community 
Hospital.  His death certificate does not indicate whether he 
was an inpatient at the time of his death, and the terminal 
medical records are not on file.  Such must be obtained prior 
to appellate review.  38 U.S.C.A. § 5103A.  The most recent 
medical records on file are dated in August 2005.

Moreover, the appellant's representative has recently 
contended that the Veteran's death was related to his 
service-connected posttraumatic stress disorder (PTSD).  He 
asserts that PTSD caused or aggravated a cardiovascular 
disorder, which resulted in the Veteran's death.  This new 
theory of entitlement has not yet been considered by the RO, 
and must be done prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, to include based on 
service connected disabilities as outlined 
by the Court in Hupp, supra.  Also, advise 
the appellant that an effective date will 
be assigned if DIC benefits are awarded, 
to include an explanation as to the 
information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman, supra.

2.  The RO/AMC should ask the appellant to 
identify the facility or facilities where 
the Veteran was treated during the month 
prior to his death, and obtain the 
identified medical records, after 
obtaining the necessary releases.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted, with consideration of all 
theories of entitlement raised by the 
appellant and her representative.  If not, 
she and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


